DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, and the species of Fig. 1A (corresponding to claims 1-6) in the reply filed on 5/19/22 is acknowledged. Claims 7-17 are thus withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the compressor rotor as recited in claim 8”, and there is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as “the compressor rotor as recited in claim 5”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hommes et al. (US2012/0124994) in view of Hahnle et al. (EP3495612) and Choi et al. (US2016/0130689).
Regarding claim 1, Hommes teaches a turbocharger rotor (Fig. 1) comprising: a turbine wheel (Paragraph [0014], Hommes discloses an exhaust driven turbocharger); compressor wheel (10); and an axial shaft (Paragraph [0015]) mechanically connected to the turbine wheel and compressor wheel; wherein at least one of the turbine wheel, compressor wheel, and axial shaft comprises a carbon fiber reinforced composite (Paragraph [0016]) comprising: at least one reinforcing carbon fiber structure (Paragraph [0016]).
Hommes fails to teach the compressor wheel comprises a carbon fiber reinforced metal matrix composite (CF-MMC).
In an analogous art, Hahnle teaches a composite compressor blade (Fig. 1) comprising a metal matrix reinforced with carbon fiber (Paragraph [0010]). Hahnle discloses the CF-MMC material provides a component that is able to operate at high temperatures with a reduced sensitiveness to stress concentration (Paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbocharger rotor of Hommes and change it to comprise a carbon fiber reinforced metal matrix composite (CF-MMC) as taught by Hahnle to provide a material that is able to operate at high temperatures with a reduced sensitiveness to stress concentration.
Hommes in view of Hahnle fail to teach a continuous metal matrix, of sintered metal nanoparticles, disposed around the at least one reinforcing carbon fiber structure, the metal of the nanoparticles in bulk form having a melting temperature greater than about 1500°C.
Choi teaches a steel matrix nanoparticle composite for use in automobile components (Paragraph [0005]) comprising sintered metal nanoparticles (Paragraph [0048]). Choi further teaches the metal of the nanoparticles having a melting temperature greater than 1500°C (in claim 3, Choi discloses the nanoparticle can include Titanium, which has a melting point of over 1600°C). Choi discloses the material provides high strength with a lower weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbocharger rotor of Hommes in view of Hahnle and change the rotor material to have a continuous metal matrix, of sintered metal nanoparticles, disposed around the at least one reinforcing carbon fiber structure, the metal of the nanoparticles in bulk form having a melting temperature greater than about 1500°C as taught by Choi to provide a high strength, lightweight material. 
Regarding claim 2, Hommes in view of Hahnle and Choi teach the turbocharger rotor of claim 1, and further teach the compressor wheel is formed of the CF-MMC (see Hommes Fig 1).
Regarding claim 3, Hommes in view of Hahnle and Choi teach the turbocharger rotor of claim 2, and Hommes further teaches (Figs. 1-2) the compressor wheel comprises a hub (12) and a plurality of blades (26) extending from the hub, and wherein the at least one carbon fiber structure includes a continuous carbon fiber structure (38) extending into each blade of the plurality of blades.
Regarding claim 4, Hommes in view of Hahnle and Choi teach the turbocharger rotor of claim 2, and Hommes further teaches (Figs. 1-2) the compressor wheel comprises a hub (12) and a plurality of blades (26) extending from the hub, and wherein the at least one carbon fiber structure includes a plurality of carbon fiber structures (38), each of the plurality of carbon fiber structures extending into a separate blade of the plurality of blades (see Fig. 2).
Regarding claim 5, Hommes in view of Hahnle and Choi teach the turbocharger rotor of claim 1, and Choi further teaches the metal nanoparticles comprise steel nanoparticles (Paragraph [0048]).
Regarding claim 6, Hommes in view of Hahnle and Choi teach the turbocharger rotor of claim 5, and Choi further teaches the steel nanoparticles comprise an alloy of iron, carbon, and at least one element selected from a group including: Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si (see claim 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2012/0153216 discloses a sintered metallic composite material. US8043066 discloses a turbine blade with a metal matrix composite material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745